Exhibit 10.1
AMENDMENT NO. 2 TO
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
(this “Amendment”) is made this 3rd day of November, 2009 between DealerTrack
Holdings, Inc. a Delaware corporation (the “Company”), and Mark F. O’Neil,
(“Executive”).
WHEREAS, the Company and Executive entered into the Amended and Restated Senior
Executive Employment Agreement, dated as of August 8, 2007, as amended (the
“Employment Agreement”); and
WHEREAS, the parties now desire to amend the Employment Agreement by modifying
the terms thereof to comply with Section 162(m) of the Internal Revenue Code.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
1. Amendments.
(a) Effective immediately, the following language from Section 5(c)(1) of the
Employment Agreement and shall have no further force or effect (herein referred
to as the “Pro Rata Bonus Provision”):
“a pro rata bonus calculated based on multiplying the percentage of the year
Executive worked for Employer during the year of his termination by Executive’s
target Bonus for such year and payable within thirty (30) days of the Severance
Commencement Date, and”
(b) Effective immediately, the following paragraph is inserted in place of and
replaces the Pro Rata Bonus Provision in its entirety:
“a pro rata bonus for the Fiscal Year in which Executive’s employment by the
Company terminates (determined by multiplying (x) Executive’s Bonus for such
Fiscal Year, determined as though Executive’s employment had not terminated
during such Fiscal Year, by (y) a fraction (not greater than one), the numerator
of which is the number of days Executive is employed during such Fiscal Year up
to and including the date on which Executive’s employment by the Company
terminates, and the denominator of which is 365) payable at the time that the
Company pays bonuses for such Fiscal Year to its other similarly situated senior
executive officers, but in no event later than seventy-five days following the
last day of such Fiscal Year, and.”
2. Other Terms Unmodified. Except as expressly modified hereby, the Employment
Agreement remains unmodified.

 

 



--------------------------------------------------------------------------------



 



3. Counterparts. This Amendment may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument. Facsimile copies shall have the same
effect as originals.
[Remainder of page intentionally left blank]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

            EXECUTIVE:
      /s/ Mark F. O’Neil       Name: Mark F. O’Neil      Date: 11/3/09       
COMPANY:
      By:   /s/ Ana Herrera         Name:   Ana Herrera        Title:   SVP
Human Resources     Date: 11/3/09   

 

 